Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Status of the Application
This action is in response to the Amendment filed on 6/27/2022, and is a Final Office Action. Claims 1-3, 5-13, 15-21 are pending in the application. 



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5-13, 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: acquiring a preference value of a user for the at least one object to be recommended according to respective user behavior information, and constructing a preference matrix of the user for the at least one object to be recommended/acquiring a predicted preference value of the user for each object to be recommended with unknown preference based on the preference matrix, and providing a recommendation parameter according to the predicted preference value/wherein the user behavior information comprises single behavior information or combined behavior information/the single behavior information comprises behavior information generated by the user by operating one type of smart terminal/the combined behavior information comprises behavior information generated by the user by operating at least two types of smart terminals/wherein acquiring the user behavior information related to at least one object to be recommended comprises: acquiring single behavior information, comprises browsing behaviors, searching behaviors, purchasing behaviors, non-purchasing behaviors, sharing /pushing behaviors/acquiring single behavior information comprising playing behaviors/acquiring combined behavior information comprising purchasing behaviors or non-purchasing behaviors implemented by the user after an object to be recommended, which is pushed from the first to the second terminal, is previewed on the second terminal by the user. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, business relations and sales activities, and describes the claimed invention as seeking to at best, when implemented, optimize a business practice/goal: “behavior information of a user can reflect the user’s interest preference for paintings and can be used as input information for a recommendation system”, “an object to be recommended may be recommended to a user according to the user’s preference, thereby improving recommendation accuracy”, “the negative feedback data is increased in the combined behavior information, for example, behaviors such as non-purchasing or purchasing after browsing, thereby improving the accuracy of recommendation results”, “may calculate a preference value of a user for a painting according to behavior information of the user for the painting, so that paintings may be recommended to the user according to the user’s preference, and the recommendation accuracy is improved”. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/judgement/evaluation, which has been identified as an abstract idea by the 2019 PEG: constructing a preference matrix of the user for the at least one object to be recommended. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category. This judicial exception is not integrated into a practical application. The additional elements of smart terminals/first acquisition subunit/first terminal/second acquisition subunit/second terminal/combined behavior acquisition subunit represent generic computing elements. They do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the various processing subunits/terminals represent generic computing elements. They are recited at a high level of generality; generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.
Independent claim 13 is directed to an apparatus, thus meeting the Step 1 eligibility criterion, for performing the method of claim 1. Claim 13 recites the same abstract idea of Claim 1. The additional elements of Claim 13 – the acquisition unit/matric construction unit/output unit/smart terminals/first and second acquisition subunit/first and second terminal/combined behavior acquisition subunit represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  Therefore, claim 13 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Independent claim 19 is directed to a device, thus meeting the Step 1 eligibility criterion, for performing the method of claim 1. Claim 19 recites the same abstract idea of Claim 1. The additional elements of Claim 19 – the processor/memory/computer program modules- represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  Therefore, claim 19 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 1. Independent claim 20 is directed to a system, thus meeting the Step 1 eligibility criterion, for performing the claimed limitations of claim 13. Claim 20 recites the same abstract idea of Claim 13. The additional elements of Claim 20 – the terminal device including a first and second terminal/server/database as well as the computing elements of claim 13-  represent generic computing elements; they do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself.  Therefore, claim 20 is directed to an abstract idea without significantly more for the reasons given in the discussion of claim 13.
Dependent claims 2-3, 5-12, 15-18, 21 further recite the abstract concept of a mathematical concept – i.e. mathematical calculations/relationships, which has been identified as an abstract idea by the 2019 PEG: see claimed limitations of claims 5-9, 15-18. The dependent claims further narrow the abstract idea of the independent claims themselves. The dependent claims further include the additional limitation of a central processing unit, which represents a generic computing element; it does not, alone or in combination with the additional elements, integrate the judicial exception into a practical application, or represent significantly more than the abstract idea itself. Therefore, the claims are directed to an abstract idea without significantly more for the reasons given in the discussion of the respective independent claims. The claims are not patent eligible.



 The prior art of record does not teach neither singly nor in combination the limitations of claims 1-3, 5-13, 15-21.



Response to Arguments
	The Applicant’s arguments have been fully considered. Applicant argues with substance:

					The prior art rejections of the pending claims have been overcome
	Examiner agrees. The prior art rejections have been overcome and have been withdrawn.

					The 35 USC 112 rejection of Claim 20 has been overcome 
	Examiner agrees. The 35 USC 112 rejection has been overcome and has been withdrawn.

					Claim 1/13: the feature “user behavior information” itself is a technical feature, instead of an abstract idea existing in the human mind.
					How to generate the user behavior information (including the single behavior information and the combined behavior information) is claimed. The user behavior information cannot exist only in the human mind and is not an abstract idea in the human mind.
	The claimed limitations that comprise the “user behavior information” recite an abstract idea, as noted in the Office Action above. Examiner has identified the claimed limitation of Claim 1/13 that recites the abstract concept of a mental concept – i.e. constructing a preference matrix of the user for the at least one object to be recommended. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category. As noted in the office Action above:  Claim 1 is directed towards a method, thus meeting the Step 1 eligibility criterion. Claim 1 does recite the abstract concept of a commercial interaction – i.e. advertising activities/behaviors and sales activities/business relations, which represents a method of organizing human activity, and has been identified as an abstract idea by the 2019 PEG. Some of the relevant claimed limitations include: acquiring a preference value of a user for the at least one object to be recommended according to respective user behavior information, and constructing a preference matrix of the user for the at least one object to be recommended/acquiring a predicted preference value of the user for each object to be recommended with unknown preference based on the preference matrix, and providing a recommendation parameter according to the predicted preference value/wherein the user behavior information comprises single behavior information or combined behavior information/the single behavior information comprises behavior information generated by the user by operating one type of smart terminal/the combined behavior information comprises behavior information generated by the user by operating at least two types of smart terminals/wherein acquiring the user behavior information related to at least one object to be recommended comprises: acquiring single behavior information, comprises browsing behaviors, searching behaviors, purchasing behaviors, non-purchasing behaviors, sharing /pushing behaviors/acquiring single behavior information comprising playing behaviors/acquiring combined behavior information comprising purchasing behaviors or non-purchasing behaviors implemented by the user after an object to be recommended, which is pushed from the first to the second terminal, is previewed on the second terminal by the user. The claim also recites the abstract concept of a mental concept – i.e. mental process that can be performed in the human mind or using pen/paper, including an observation/judgement/evaluation, which has been identified as an abstract idea by the 2019 PEG: constructing a preference matrix of the user for the at least one object to be recommended. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category.

					Claim 1/13: the single behavior information and the combined behavior information are acquired by using the first acquisition subunit, the second acquisition subunit, and the combined behavior subunit, which is realized by technical means. The single and combined behavior information cannot be acquired only by human mind.
	Examiner has not stated that acquiring the single/combined behavior information is performed “only by human mind”, as Applicant argues. Referring specifically to the abstract concept of a mental concept, Examiner has identified the claimed limitation of Claim 1/13 that recites the abstract concept of a mental concept – i.e. constructing a preference matrix of the user for the at least one object to be recommended. This claimed limitation, under its broadest reasonable interpretation, covers performance in the human mind but for the recitation of generic computing elements, thus still being in the mental process category. In regards to the Claim 1 computing elements used to implement the claimed limitations: The computing elements of Claim 1 used to implement the claimed invention represent generic computing elements. They do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. This judicial exception is not integrated into a practical application. The additional elements of smart terminals/first acquisition subunit/first terminal/second acquisition subunit/second terminal/combined behavior acquisition subunit represent generic computing elements. They do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the various processing subunits/terminals represent generic computing elements. They are recited at a high level of generality; generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

					The user behavior information exists on the first and second terminal, and can only be acquired through a certain communication protocol and digital signal transmission method, and a certain digital signal analysis technology needs to be used to obtain the meaning and content of the user behavior information. If only relying on the human mind, it is impossible to acquire user behavior information from the first/second terminal.
Examiner has not stated that acquiring the single/combined behavior information is performed “only by human mind”, as Applicant argues. Referring specifically to the abstract concept of a mental concept, Examiner has identified the claimed limitation of Claim 1/13 that recites the abstract concept of a mental concept – i.e. constructing a preference matrix of the user for the at least one object to be recommended.	The claimed limitations of acquiring single and combined behavior information from a first and second terminal recite an abstract idea, as noted in the Office Action above – see Office Action above for the detailed, reasoned 35 USC 101 analysis. The computing elements of Claim 1 used to implement the claimed invention represent generic computing elements. They do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. This judicial exception is not integrated into a practical application. The additional elements of smart terminals/first acquisition subunit/first terminal/second acquisition subunit/second terminal/combined behavior acquisition subunit represent generic computing elements. They do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the various processing subunits/terminals represent generic computing elements. They are recited at a high level of generality; generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

					Generation of “combined behavior information”: it is based on the pushing of object from the first terminal to the second terminal, which involves the interaction between the first/second terminal, and depends on hardware such as two different terminals. The pushing of object cannot be realized only by human mind.
Examiner has not stated that the pushing of the object from one terminal to another is realized “only by human mind”, as Applicant argues. Referring specifically to the abstract concept of a mental concept, Examiner has identified the claimed limitation of Claim 1/13 that recites the abstract concept of a mental concept – i.e. constructing a preference matrix of the user for the at least one object to be recommended. The claimed limitation of acquiring combined behavior comprising purchasing behaviors or non-purchasing behaviors implemented by the user after an object to be recommended, which is pushed from the first terminal to the second terminal, is previewed on the second terminal by the user, recites an abstract idea, as noted in the Office Action above – see Office Action above for the detailed, reasoned 35 USC 101 analysis. The computing elements of Claim 1 used to implement the claimed invention represent generic computing elements. They do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself. This judicial exception is not integrated into a practical application. The additional elements of smart terminals/first acquisition subunit/first terminal/second acquisition subunit/second terminal/combined behavior acquisition subunit represent generic computing elements. They do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As noted above with respect to the integration of the abstract idea into a practical application, the various processing subunits/terminals represent generic computing elements. They are recited at a high level of generality; generic computing elements do not amount to significantly more than the abstract idea. The additional elements do not, alone or in combination, improve the functioning of the computing device or another technology/technical field, or apply the use of the judicial exception in some other meaningful way beyond generally linking its user to a particular technological environment. Therefore, Claim 1 does not amount to significantly more than the abstract idea itself. The claim is not patent eligible.

					The first/second acquisition subunit, the combined behavior acquisition subunit, the first/second terminal are closely related to the technical problem to be solves and the technical effect achieved in the present application. Their operations are unique, instead of simply reciting the human mind by generic computing elements.	Claim 1/13: the technical solution claimed needs to adopt technical means.
	Examiner is unsure to which “technical problem”/ “technical solution” Applicant refers to. As noted in the Office Action above, the claimed invention recites an abstract idea, and the additional elements do not, alone or in combination, integrate the judicial exception into a practical application, nor do they represent significantly more than the abstract idea itself – see Office Action above for the detailed, reasoned 35 USC 101 analysis. Applicant’s Spec. further describes the context of the claimed invention as pertaining to the commercial interaction realm – i.e. advertising activities/behaviors, business relations and sales activities, and describes the claimed invention as seeking to at best, when implemented, optimize a business practice/goal: “behavior information of a user can reflect the user’s interest preference for paintings and can be used as input information for a recommendation system”, “an object to be recommended may be recommended to a user according to the user’s preference, thereby improving recommendation accuracy”, “the negative feedback data is increased in the combined behavior information, for example, behaviors such as non-purchasing or purchasing after browsing, thereby improving the accuracy of recommendation results”, “may calculate a preference value of a user for a painting according to behavior information of the user for the painting, so that paintings may be recommended to the user according to the user’s preference, and the recommendation accuracy is improved”. There is no technical support/technical evidence in the Applicant’s Spec. that the claimed invention, when implemented, improves the functioning of the computing device itself, or another technology/technical field.



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
             A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.                                                                                                                     
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDRU CIRNU whose telephone number is (571)272-7775. The examiner can normally be reached on M-F 9:00am-5pm.             If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Ilana Spar can be reached on (571) 270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.             Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sincerely,
/Alexandru Cirnu/
Primary Patent Examiner, Art Unit 3622
7/7/2022